Appeal by employer and carrier from an award of compensation made by the Workmen’s Compensation Board to claimant for disability. Claimant was employed as a bus boy in a cafeteria owned and operated by the employer. He engaged in an altercation with another bus boy, in the course of which he was pushed down a stairway and sustained injuries, including a fracture of his right arm. The board found that he eventually suffered a 20% loss of use of that arm. The principal issue raised on appeal is whether claimant’s injuries resulted from an accident which arose out of and in the course of his employment. The appellants argue that claimant abandoned his employment and then returned to the premises for a purely personal motive, which was to assault a coemployee. We can find nothing in the evidence except an issue of fact that was resolved by the board in favor of the claimant, and we think the evidence was sufficient to sustain the finding of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.